Norton, J
reasons for my dissent to the foregoing opinion are as follows: Section 182, Wagner’s Statutes, 1196, invests county courts with original jurisdiction in all suits commenced and prosecuted to enforce the lien for taxes due upon and charged against any real estate, and provides that a term of such courts shall be held on the third Monday in July annually for that purpose. Sec*276tions 183, 184,185,190 and 192 of the said statute provide the steps necessaif to he taken, precedent to the exercise of the jurisdiction conferred by said section 182. Section 183 provides that if taxes assessed on or charged against any real property remain unpaid on the 1st day of June of each year, it shall be the duty of the collector to publish an advertisement in one issue of some newspaper published in his county if there be one * * four weeks prior to the July term of the county courts, containing a list of all the delinquent lands and town lots upon which taxes remain due, the amount of taxes, etc., and shall give notice that he will apply to the county court at the July term thereof for judgment to enforce the lien of the State against such real property for said taxes and an order to sell the same. Section 184 provides the form of such notice. Section 185 provides that the whole of the advertisement shall be contained in one edition of such newspaper, or its supplement, if such supplement be necessary, and the printer, publisher or financial agent or officer of the newspaper publishing the list of delinquent lands and town lots shall transmit by mail or other safe conveyance to the collector 100 copies of the paper containing such list, to one of which copies he shall attach his certificate under oath of the due publication of the delinquent list for the time required by law, which copy shall be presented by the collector to the county court at the time judgment is prayed for and said paper filed as a part of the records of said court. Section 192 provides for the judgment and order of sale, and prescribes the form of judgment. Section 193 provides “that said judgment and order of sale shall be signed by the presiding justice of said court, and shall have the same force and effect as judgments, decrees and orders of sale made by circuit or other superior courts of this State.”
In the case of Spurlock v. Allen, 49 Mo. 178, it was observed by Wagner, J., who delivered the opinion or the court, that “ the requisite notice prescribed by law is the *277jurisdictional foundation of the authority of the county court in entering up judgment against delinquent lands.” In the case of Abbott v. Lindenbower, 42 Mo. 168, this court, speaking through Judge Holmes, said: “We are of opinion further that' evidence is admissible to prove that the judgment against this land had been rendered without notice to the owner thereof. The statute requires such notice. Without notice to the owner or unless he were brought before the court in some manner, there could be no lawful jurisdiction over him, and a judgment so rendered would not be per legem terrae.”
It will be observed that by section. 185 one copy of the newspaper in which the notice has been published with the affidavit of the printer, publisher or agent of such paper attached thereto stating the due publication of the delinquent list for the time required by law, must be presented by the collector to the county court at the time he applies for judgment, which paper so filed shall become a part of the record. It appears in this case that such a newspaper was not filed, but that the only paper filed, according to the evidence of the county clerk, and the one upon which the county court acted, waá a copy of a newspaper to which there was not attached the oath of the printer, publisher or agent as the law required, and in any view of the subject the county court had no more jurisdiction to render judgment on such a paper than a circuit court would have to render judgment on a summons which contained no return whatever of its service. It is a familiar rule needing no citation of authorities to establish it, that when a particular method is prescribed by the legislature for doing a particular thing, every other method of doing that thing is excluded, and that the act if done in any other than the prescribed way, has no validity and binds nobody. Expressio unius exclusio alterius.
It would not be pretended that if the collector had given the notice prescribed by section 185 in printed or written handbills instead of being published in a newspaper *278published in the county, if one was so published and could be resorted to for that purpose, that would have authorized the county court to render judgment; nor could it be insisted that if the notice had only been published one week instead of four weeks before the July term of the court, such notice would confer jurisdiction on the county court to render judgment. It is clear that under the statute the owner of lands delinquent for taxes is entitled to notice that his lands are to be subjected to judgment and sale. He is entitled to the notice which the law prescribes, and the county court, in exercising the jurisdiction which such notice confers, must be informed that it has been given as the law prescribes it shall be informed. The proceedings which culminated in the sale of defendant’s land were summary in their character, in this, that the law under which they were had provides that a citizen of a county against whom judgment for an ordinary debt for fifty cents could not be obtained except upon personal service of a summons, can be brought into court by constructive service of notice by one publication of it in a single issue of a newspaper published in the county, and upon such constructive service judgment rendered against him, and his land, perhaps his home, sold without further notice of sale than is contained in a notice of sale given before any judgment rendered to sell.
In the case before us the evidence establishes the fact-that defendant did all in his power to pay his taxes; he went to the collector to pay them, and paid the amount which the collector informed him was due, and when the collector handed him his receipt he examined the same and finding that the forty acre tract sued for was not included in the receipt so told the collector, who replied that there was no tax assessed against the land and nothing due upon it. This case illustrates the wisdom of a rule which has received the repeated sanction of this court, that statutes which inaugurate summary proceedings are to be strictly construed as against a party setting up a right under them *279Giving force and application to that rule in this case, my opinion is that the judgment of the county court directing defendant’s land to he sold, was not simply irregular, but void, for the reason that the record shows that it was rendered without the required statutory notice.
In the views herein expressed Judge Ray concurs.